



[rbsgreenwichcapital78843464.jpg]


RBS North America Services, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830
              
Telephone: 203.625.2700
September 18, 2007
www.rbsgc.com
Strictly Private & Confidential
John Fawcett


Dear John:


On behalf of RBS North America Services, Inc. (“RBS”), I am pleased to extend
you an offer of employment on the following terms and conditions. The terms in
this offer supersede those in previous correspondence. Your employment with RBS
will commence on or before 26th November 2007.


POSITION AND FUNCTION.


You shall be employed as Chief Finance Officer, RBS North America or in such
other capacity of like status as RBS designates, based within a 50 mile radius
of New York, New York, or in Stamford, Connecticut, reporting to the President
and CEO, RBS North America and Group Finance Director, RBS Group or such other
person as RBS may specify from time to time. Your employment will require
domestic and international travel appropriate to your duties and
responsibilities. RBS reserves the right to transfer your employment to any
existing or future parent, subsidiary, affiliate, division, and branch of RBS or
their respective successors, (collectively “affiliates”). During normal business
hours, you will devote your full time and best professional efforts to RBS and
its affiliates, including The Royal Bank of Scotland, plc located in North
America, and The Royal Bank of Scotland Group Plc (“the Group”).


COMPENSATION.


(i)You will be paid a base salary of $300,000 per annum, payable bi-weekly less
appropriate deductions.


(ii)
In addition, you will be eligible for consideration for an annual discretionary
bonus contingent on your and the firm’s satisfactory performance. At RBS, bonus
compensation is discretionary and not generally guaranteed, however for calendar
year 2007 only, provided you have not resigned, given notice of your intent to
resign or been terminated for Wrongful Conduct (as defined below) prior to the
payment date, you are guaranteed a minimum bonus of $1,800,000 (“Guaranteed
Compensation”). Any Guaranteed Compensation owed to you will be paid in cash in
March 2008 when bonuses are paid to RBS employees generally. All amounts will be
subject to required tax and other withholdings.



(iii)
Each year, The Group will award deferred compensation to you with an on-target
economic value of $550,000, whether this be in the form of restricted stock,
performance shares, options or a mix of these long term vehicles. The deferred
compensation vehicle for our newly formed RBS America entity is not yet
finalized. If the annualized economic value of awards to you under the standard
RBS America long-term incentive structure is less than the value stated above,
we will adjust other elements of your package to keep the overall compensation
value whole. Our default position would be to deliver the deferred compensation
value as restricted stock.



STOCK AND PERFORMANCE BONUS BUYOUT


For your performance bonus payment from CitiGroup for performance in 2007, that
will be foregone on your departure from CitiGroup, we will compensate you on the
following basis:


One off award of conditional RBS shares worth, at the time of your appointment,
$550,000, vesting March 2008.


For your outstanding unvested deferred compensation awards from CitiGroup, we
will compensate you for the value foregone on the following basis:



--------------------------------------------------------------------------------



For the awards due to vest Jan 2008, with a value of $180,000, we will make a
cash payment payable on the date your employment commences.


For the awards due to vest Jan 2009, with a value of $180,000, we will make an
award of RBS conditional shares to that value, vesting 1st Jan 2009. The number
of shares constituting your awards will be based on the Group’s share price on
the date your employment commences.


For the awards vesting Jan 2010, with a value of $180,000, we will make an award
of RBS conditional shares to that value, vesting 1st Jan 2010. The number of
shares constituting your awards will be based on the Group’s share price on the
date your employment commences.


The Conditional Shares that make up this Award will be transferred to you as
soon as is reasonably practicable after the vesting dates shown above, provided
you remain in service with the Group to that date and are not serving notice,
and subject to the payment of any relevant income tax and social security
liabilities.


You are not entitled to any rights of membership, such as dividends, until the
shares are transferred to you.


The Company reserves the right to withhold transfer of the Conditional Shares
pending the outcome of any disciplinary procedures for conduct or performance
which the Company could treat as grounds for dismissal, and refuse transfer of
the restricted shares if you are subsequently dismissed.


BENEFITS.


You shall be entitled to 4 weeks vacation in each calendar year and such other
benefits as are provided to senior managers of RBS generally, and shall be
subject to the personnel policies applicable to RBS employees. As a full-time
employee, you are eligible to participate in the RBS employee benefits program,
which includes medical, dental, disability, accident and life insurance coverage
as well as a 401(k) Retirement Savings Plan. Some of these plans require
contributions for coverage that are made through payroll deductions. You should
note that your coverage for these plans becomes effective when you submit your
completed enrollment forms to Human Resources provided you enroll within 30 days
of your start date and you are actively at work on that date. All benefit plans
are subject to modification or termination at the firm’s discretion.


TERMINATION FOR WRONGFUL CONDUCT.


For purposes of the above, Wrongful Conduct means (a) your conviction of or plea
of guilty or nolo contendere to a felony or to a misdemeanor involving
dishonesty; (b) your misconduct or gross negligence in the conduct of your
duties, including the failure to abide by reasonable instructions of RBS
management; (c) a determination by RBS that you have violated the Federal or
state securities laws or regulations; (d) fraud or embezzlement against RBS or
its clients; or (e) a determination by RBS that you have committed a material
violation of the Group’s Global Code of Conduct and other written policies which
have been communicated to you in writing; or (f) a determination by RBS that you
have engaged in conduct which is materially injurious to the business or
reputation of RBS.


NOTICE OF INTENT TO LEAVE AND NON-SOLICITATION.


You agree that (i) you will provide RBS with 90 days’ prior notice of your
intent to leave the employ of RBS for any reason; (ii) for the duration of your
employment and for a period of 90 days thereafter, you will not directly or
indirectly, solicit, hire, or assist in soliciting or hiring, any person who is
employed during such period by RBS or its affiliates; nor will you induce any
such person to: (a) terminate his or her employment with RBS or its affiliates
or (b) accept employment with anyone other than RBS or its affiliates; and,
(iii) for a period of 90 days following termination of your employment, you will
not directly or indirectly solicit, or assist in soliciting for business any
customer introduced to you by RBS or its parent The Group, or any customer of
RBS or its affiliates with whom you had material contact during your employment
by RBS nor will you induce or encourage any such customer to terminate its
relationship with RBS or its affiliates or to divert business away from RBS or
its affiliates; and, (iv) for a period of 90 days following termination of your
employment, you will not hold any position as employee, director, officer,
consultant, partner, agent or principal in or with any business which is the
same or similar type to the business of RBS or its affiliates and which is or is
likely to be or which becomes a business in competition with RBS or its
affiliates; provided that the foregoing restrictions following termination of
your employment shall not apply if RBS terminates your employment other than for
Wrongful Conduct.


You agree that the provisions of clauses (i), (ii), (iii) and (iv) of the
preceding paragraph are reasonable and survive the Guaranteed Compensation
payment date and that in the event you violate any of them, you acknowledge that
RBS will be subject to irreparable harm entitling it, in addition to statutory
or common law remedies, to immediate injunctive or other equitable relief. You
hereby acknowledge that but for these provisions, RBS would not agree to the
financial commitment contemplated by this letter agreement.


EMPLOYEE REPRESENTATIONS.



--------------------------------------------------------------------------------





In accepting this offer, you represent and warrant to RBS that you are not
subject to any agreement or understanding with any current or prior employer or
business (or any other entity or person) which would in any manner preclude you
from fulfilling any of the duties or obligations you would have with RBS or
which would result in any additional payment from RBS, You further recognize and
agree that, to the extent you possess any confidential, proprietary or trade
secret information of a third party, you may not and shall not use or disclose
such information in performing your duties for RBS.


You understand that as a condition of your employment, you will be asked to
complete various benefit and legal forms, including an acknowledgment of
policies and procedures, a confidentiality and assignment of developments
agreement, and an arbitration agreement. If you currently have any brokerage
account(s), please bring your account information including the account
number(s), the brokerage firm’s name and address; and your broker’s name on your
first day of employment. You will also need birth dates and social security
numbers of any dependents you wish to cover under the benefits program.


This offer is also contingent upon your ability to provide documents which prove
your identity and demonstrate your authorization to work in the United States. A
list of acceptable documentation is included in the enclosed materials. Please
be prepared to provide this information on your first day of employment. Federal
law requires that, if this documentation is not provided within 3 days of your
start date, you must be removed from the firm’s payroll.


Please note that employment with RBS is at-will, meaning that your employment
may be terminated at any time with or without cause, and with or without notice,
at the option of either RBS or yourself and therefore the above-compensation
guarantee does not guarantee continued employment with RBS, and nothing in this
letter should be construed as creating a contract of employment for a fixed
duration.


You agree that no agreements or representations, verbal or written, with respect
to the subject matter of our offer have been made to you other than those set
forth in this letter. To the extent any such agreements or representations were
made, this letter supersedes any and all previous offers, statements, agreements
and representations made to you in the course of discussions and negotiations
for this position.


Please indicate your acceptance of this offer by signing below and returning a
copy of this letter to us by 24th September 2007.


John, congratulations. We look forward to your joining the firm.


Very truly yours,
/s/ Rebekah Brummell___________________________
Rebekah Brummell
Human Resources Business Partner
RBS North America Services, Inc.


Accepted and Agreed:
/s/ John Fawcett_________________________________
John Fawcett











































--------------------------------------------------------------------------------



EXECUTIVE AGREEMENT ADDENDUM


This EXECUTIVE EMPLOYMENT AGREEMENT ADDENDUM (the "Addendum") is made as of
August 14, 2014 by and between Citizens Financial Group, Inc. (the "Company")
and John Fawcett ("Executive").


This Addendum is a supplement to your offer letter dated September 18, 2007. The
terms of this Addendum shall be incorporated by reference therein and become
terms and conditions of your continued employment. The terms of this Addendum
shall supersede any conflicting terms found in your offer letter. This Addendum
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.


TERMS AND CONDITIONS:


Section 1. At-Will Employment and Notice of Intent to Leave.


(a)Executive’s employment with the Company shall be strictly "at-will" and not
for any fixed term. Executive understands and acknowledges that no statement,
whether written or verbal, by the Company or any of its officers, employees or
representatives may in any way modify, alter, or change the strictly "at-will"
nature of his employment relationship with the Company. Both Executive and the
Company retain the right to terminate Executive’s employment at any time, for
any reason or no reason. Executive understands and agrees that, as an at-will
employee, the Company may terminate his employment without advance notice.
Executive may terminate his employment for any reason (a “Resignation”)
effective 90 days following his delivery of written notice of termination to the
Company's Board of Directors (the “Notice Period”).


(b)Upon receipt of a Resignation from Executive, the Company may, in its sole
discretion, waive the Notice Period, in which case Executive will be permitted
to terminate immediately. Under such circumstances the Company will not be
obliged to pay in lieu of notice. Alternatively, the Company may direct
Executive not to report to work unless otherwise requested by the Company
(“Garden Leave”). During any period of Garden Leave:


(i)Executive will remain an employee of the Company and will continue to be paid
his then base salary and continue to be eligible for employee benefits,
excluding any discretionary award;


(ii)Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company's Board or Chief
Executive Officer, including duties to assist the Company with his transition
from the Company and maintaining the Company’s business, business relationships,
and goodwill. Notwithstanding the foregoing, the Company reserves the right to
suspend any or all of Executive’s duties and powers and to relocate his office
to his personal residence for all or part of his Garden Leave;


(iii)Executive will remain bound by all fiduciary duties and obligations owed to
the Company and required to comply with all Company policies and practices; and


(iv)Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, agent,
professional adviser, employee, supplier or broker of the Company or any of its
parents or subsidiaries.


Section 2. Non-Solicitation.


(a)Non-Solicitation of Employees. Executive agrees that, at any time during his
employment with the Company, its parents, subsidiaries, affiliates or any
successor organization, and during the 12 month period following Executive's
termination of employment for any reason ("Restricted Period"), Executive shall
not, directly or indirectly, hire, employ, solicit for employment or hire, or
attempt to solicit for employment or hire, any person who is employed by the
Company or any of its parents, subsidiaries or affiliates during the Restricted
Period, nor shall Executive directly or indirectly induce any Company employee
to terminate his or her employment or accept employment with anyone other than
the Company, or otherwise interfere with the relationship between the Company
and any of its employees, during the Restricted Period.


(b)Non-Solicitation of, and Non-Interference with, Customers and Vendors.
Executive agrees that during his employment with the Company and during the
Restricted Period, Executive shall not, directly or indirectly, for any person
or entity other than the Company, solicit or assist in soliciting for business
any customer of the Company, its parents, subsidiaries or affiliates nor will
Executive induce or encourage any such customer to terminate its relationship
with the Company, its parents, subsidiaries or affiliates or to divert business
away from the Company, its parents, subsidiaries or affiliates, provided,
however, that general solicitation through advertisement shall not constitute
solicitation for purposes of this provision.





--------------------------------------------------------------------------------



(c)Representations. Executive agrees that all of the foregoing restrictions are
reasonable and necessary to protect the Company’s business and its Confidential
Information and that his employment by the Company, along with the benefits and
attributes of that employment, is good and valuable consideration to compensate
his for agreeing to all restrictions contained in this Addendum. Executive also
acknowledges, represents and warrants that his knowledge, skills and abilities
are sufficient to permit Executive to earn a satisfactory livelihood without
violating these provisions.


(d)Blue Pencil. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 2 to be
reasonable, if a final judicial determination is made by an arbitrator or a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Addendum is an unenforceable restriction against
Executive, the provisions of this Addendum shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Addendum is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


(e)Non-Compete. The Company hereby agrees to revoke the non-compete provision in
your September 18, 2007 offer letter.


Section 3. Confidentiality; Ownership of Materials; Duty to Return Company
Property.


(a)Confidential Information. Executive may not at any time (whether during his
employment with the Company or after termination for any reason) disclose to any
unauthorized person, firm or corporation or use or attempt to use for his own
advantage or to the advantage of any other person, firm or corporation, any
confidential information relating to the business affairs or trade secrets of
the Company or any of its parents, subsidiaries or affiliates, or any
confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of his employment (the
“Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers and suppliers (former,
actual and potential), Company contracts, pricing structures, financial and
marketing details, business plans, any technical data, designs, formulae,
product lines, intellectual property, research activities and any Company or
Company affiliate information which may be deemed to be commercially or price
sensitive in nature, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media, whether
or not labeled as “confidential”. It also includes, without limitation, any
information contained in documents marked “confidential” or documents of a
higher security classification and other information which, because of its
nature or the circumstances in which Executive receives it, Executive should
reasonably consider to be confidential. The Company reserves the right to modify
the categories of Confidential Information from time to time.


(b)Exclusions. The provisions of this Section 3 shall not apply to:


(i)information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;


(ii)the discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;


(iii)any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or


(iv)any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information.


(c)Due Care. Executive shall exercise all due care and diligence and shall take
all reasonable steps to prevent the publication or disclosure by Executive of
any Confidential Information relating, in particular, but not limited to, actual
or proposed transactions, of any employee, customer, client or supplier (whether
former, actual or potential) of any member of the Company, including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any member of the Company and all other
matters relating to such customers, clients or suppliers and connections.


(d)Duty to Return Confidential Information and Other Company Property. All
reports, files, notes, memoranda, e-mails, accounts, documents or other material
(including all notes and memoranda of any Confidential Information and any
copies made or received by Executive in the course of his employment (whether
during or after) are and shall remain the sole property of the Company and,
following his termination of employment or at any other time upon the Company’s
request, to the extent within his possession or control, shall be surrendered by
Executive to the duly authorized representative of the Company.





--------------------------------------------------------------------------------



(e)Reasonableness. Executive agrees that the undertakings set forth in this
Section 3 are reasonable and necessary to protect the legitimate business
interests of the Company and its members both during, and after the termination
of, Executive's employment, and that the benefits Executive receives through
continued employment are sufficient compensation for these restrictions.


Section 4. Intellectual Property and Developments.


(a)Executive agrees that all developments and intellectual property are the sole
and exclusive property of the Company and hereby assigns all rights to such
developments and intellectual property to the Company. Executive agrees, at the
Company’s expense at any time during his employment or thereafter, to sign all
appropriate documents and carry out all such reasonable acts as will be
necessary to identify and preserve the legal protection of all developments and
intellectual property; however, the Company will have no obligation to
compensate Executive for his time spent in connection with any assistance
provided unless otherwise required by law. Notwithstanding the foregoing,
Executive understands that no provision in this Section is intended to require
assignment of any of his rights in an invention for which Executive can prove no
equipment, supplies, facilities or Confidential Information or trade secret
information of the Company was used, which invention was developed entirely on
his own time, and which invention Executive can prove: (i) does not relate to
the business of the Company or the actual or demonstrably anticipated research
or development of the Company; or (ii) does not result from any work performed
by Executive for the Company.  To the extent compatible with applicable state
law, these provisions do not apply to any invention which is required to be
assigned by the Company to the United States Government.  Executive waives all
moral rights in all Intellectual Property which is owned by the Company, or will
be owned by the Company, pursuant to this Section 4.


(b)Executive agrees to promptly submit to the Company written disclosures of all
inventions, whether or not patentable, which are made, conceived or authored by
Executive, alone or jointly with others, while Executive is employed by the
Company.


Section 5. Certain Agreements.


(a)Data Protection. Executive shall familiarize himself with the Company’s Data
Protection policy, procedures and accountabilities. Executive acknowledges that
any breach of these procedures may result in the immediate termination of his
employment.


(b)Personal Information. Executive acknowledges and agrees that the Company is
permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.


(c)Credit Data. The Company reserves the right, upon five (5) days prior written
notice, to, and Executive agrees that the Company may, in accordance with
applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during his
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above (subject to any legal (including any regulatory)
obligation which requires the Company to retain that information for a longer
period). The credit reference agency will record details of the search but these
will not be available for use by lenders to assess the ability of Executive to
obtain credit. Executive has the right of access to his personal records held by
credit reference agencies. The Company will supply the names and addresses of
such agencies upon request, to help Executive to exercise his right of access to
such records.


(d)Indebtedness. For the reasons referred to above, the Company expects
Executive to manage his personal finances responsibly. The Company requires that
Executive draw to the attention of his manager any serious debt or significant
financial difficulties that he may have, including those which result in court
action being taken against Executive.


Section 6. Medical Exams.


Executive shall at any time (including during any period of incapacity) at the
request and expense of the Company submit to medical examinations by a medical
practitioner nominated by the Company, to the extent permitted by applicable
federal and state law. Executive agrees, and hereby authorizes, that the results
of any such medical examination be disclosed to the Company, subject to the
provisions of the United States Health Insurance Portability and Accountability
Act of 1996.


Section 7. Tax Compliance.


All compensation paid to Executive is intended to, and reasonably believed to,
comply with Internal Revenue Code Section 409A as well as other tax related laws
and regulations to the extent it does not fall into any applicable exclusion.





--------------------------------------------------------------------------------



Section 8. Remedies.


The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of his failure to observe
any of his obligations of Sections 2, 3 or 4 of this Addendum. Therefore, if the
Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting any other remedies that
may be available to the Company, Executive hereby specifically affirms the
appropriateness of injunctive or other equitable relief in any such action and
acknowledges that nothing contained within this Addendum shall preclude the
Company from seeking or receiving any other relief, including without
limitation, any form of injunctive or equitable relief. Executive also agrees
that, should he violate the provisions of Section 2 and its subsections such
that the Company shall be forced to undertake any efforts to defend, confirm or
declare the validity of the covenants contained within Section 2 of this
Addendum, the time restrictions set forth therein shall be extended for a period
of time equal to the pendency of any court proceedings, including appeals.
Further, Executive agrees that, should the Company undertake any efforts to
defend, confirm or declare the validity of any of the covenants contained in
Sections 2, 3 and 4 of this Addendum, the Company shall be entitled to recover
from Executive all of its reasonable attorneys’ fees and costs incurred in
prosecuting or defending any such action or engaging in any such efforts.


Section 9. Dispute Resolution; Mediation and Arbitration.


Except as provided in the last sentence of this paragraph to the fullest extent
permitted by law, the Company and Executive agree to waive their rights to seek
remedies in court, including but not limited to rights to a trial by jury. The
Company and Executive agree that any dispute between or among them or their
subsidiaries, affiliates or related entities arising out of, relating to or in
connection with this Addendum or his employment with the Company, including but
not limited to claims for discrimination or other alleged violations of any
federal, state or local employment and labor law statutes, ordinances or
regulations, will be resolved in accordance with a confidential two-step dispute
resolution procedure involving: (a) Step One: non-binding mediation, and (b)
Step Two: binding arbitration under the Federal Arbitration Act, 9 U.S.C. § 1,
et. seq., or state law, whichever is applicable. Any such mediation or
arbitration hereunder shall be under the auspices of the American Arbitration
Association (“AAA”) pursuant to its then current Labor Arbitration Rules and
Mediation Procedures (the “AAA Labor Rules”). Disputes encompassed by this
Section 9 include claims for discrimination arising under local, state or
federal statutes or ordinances and claims arising under any state’s labor laws.
Notwithstanding anything to the contrary in the AAA Labor Rules, the mediation
process (Step One) may be ended by either party to the dispute upon notice to
the other party that it desires to terminate the mediation and proceed to the
Step Two arbitration; provided, however, that neither party may so terminate the
mediation process prior to the occurrence of at least one mediation session with
the mediator. No arbitration shall be initiated or take place with respect to a
given dispute if the parties have successfully achieved a mutually agreed to
resolution of the dispute as a result of the Step One mediation. The mediation
session(s) and, if necessary, the arbitration hearing shall be held in the city
nearest to Executive's office location during the course of Executive's
employment with the Company or an alternative location mutually agreeable to
Executive and the Company. The arbitration (if the dispute is not resolved by
mediation) will be conducted by a single AAA arbitrator, mutually selected by
the parties, as provided for by the AAA Labor Rules. The Company will be
responsible for the arbitration charges, including the costs of the mediator and
arbitrator. The Company and Executive agree that the arbitrator shall apply the
substantive law of the State of New York to all state law claims and federal law
to any federal law claims, that discovery shall be conducted in accordance with
the AAA Labor Rules or as otherwise permitted by law as determined by the
arbitrator. In accordance with the AAA Labor Rules (a copy of which is available
through AAA’s website, www.adr.org), the arbitrator’s award shall consist of a
written statement as to the disposition of each claim and the relief, if any,
awarded on each claim. The Company and Executive understand that the right to
appeal or to seek modification of any ruling or award by the arbitrator is
limited under state and federal law. Any award rendered by the arbitrator will
be final and binding, and judgment may be entered on it in any court of
competent jurisdiction. Nothing contained herein shall restrict either party
from seeking temporary injunctive relief in a court of law to the extent set
forth in Section 6 hereof.


In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Labor Rules. If AAA and JAMS refuse to accept jurisdiction, the parties may
litigate in a court of competent jurisdiction.


Section 10. Severance.


In the event Executive is made redundant or otherwise has his employment
terminated without cause and for reasons unrelated to poor performance,
Executive shall be entitled to receive a minimum severance payment amounting to
26 weeks of Executive's base salary at the time of Executive's exit contingent
upon Executive executing, and not revoking, the Company's standard release
agreement then in use.


Section 11. Miscellaneous.


(a)Governing Law. This Addendum shall be governed by and construed in accordance
with the laws of the State of New York, without regard for the conflict of law’s
provisions thereof.





--------------------------------------------------------------------------------



(b)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Addendum on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Addendum.


(c)Severability. In the event that any one or more of the provisions of this
Addendum shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Addendum shall not be affected thereby.


(d)Counterparts; Effectiveness. This Addendum may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Addendum shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto including by fax or electronic pdf.


ACCEPTED AND AGREED:


/s/ John Fawcett
John Fawcett









